Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 13 and 15 are objected as being dependent on a claim numerically succeeding per MPEP 608.01. Applicant is advised to either incorporate the limitation of the succeeding claim and make remove the succeeding claim dependency or cancel the claim and add a new clam that follows the claim from which it depends. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 10, 2 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected for the recitation of “polymer fibers (polyethylene, polypropylene, polyamide, polyester)”. The recitation of polymer fibers followed by a list of polymer fiber in parenthesis suggests the polymers in parenthesis are not required. If Applicant intends to include the specifically named polymers as a part of the markush group, Applicant is advised to remove the parenthesis. 
Claim 6 is rejected for the recitation of “substantially similar”. It is unclear what constitutes “substantially similar” as such is subjective. 
Claim 10 is rejected for the recitation of “substantially free”. It is unclear what constitutes “substantially free” as such is subjective.
Claim 22 is rejected for the recitation of “…woven with one or more reinforcing fibers the one or more reinforcing fibers…”. For clarity, it is advised the claim language read “…woven with one or more reinforcing fibers wherein the one or more reinforcing fibers…”. or “…woven with one or more reinforcing fibers; the one or more reinforcing fibers…”.
Claim 29 is rejected for the recitation of “polymer fibers (polyethylene, polypropylene, polyamide, polyester)”. The recitation of polymer fibers followed by a list of polymer fiber in parenthesis suggests the polymers in parenthesis are not required. If Applicant intends to include the specifically named polymers as a part of the markush group, Applicant is advised to remove the parenthesis. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10, 13, 17-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonnet et al. (PG Pub. 2007/0100071).
Regarding claim 17, Bonnet et al. teach a monofilament having a denier of from about 200-3200 and glass transition temperature of less than about 200 degrees and comprising a reformable epoxy resin material [Examples and 0070-0076- Bonnet et al. teach a 1mm diameter and denier can be calculated form such]. 
Regarding claims 18-19, Although Bonnet et al. does not disclose the process as claimed, it is noted that “[E]ven though product-by-process claims are limited by and defined by In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that  Bonnet et al meets the requirements of the claimed monofilament, Bonnet et al. clearly meet the requirements of present claims monofilament.

Regarding claim 20, the monofilament is drapable [0012].
Regarding claim 21, the monofilament is woven to form an end product that is drapable. 
Regarding claims 10 and 22, Bonnet et al. teach a fibrous material product formed from the monofilament of claim 17 woven with one or more reinforcing fibers with the one or more reinforcing fibers having the claimed glass transition temperature. The resulting composite is substantially free from any film layer.
Regarding claim 23, the fibrous material product of claim 22 wherein the product is drapable. 
Regarding claim 1, Bonnet et al. teach a method comprising forming the monofilament of claim 17, loading one or more of the monofilaments onto a spool, co-weaving the one or more monofilaments with the reinforcing fiber to form a woven material with the reinforcing fiber  Further, even if Bonnet et al. does not disclose the process as claimed, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that  Bonnet et al meets the requirements of the claimed monofilament, Bonnet et al. clearly meet the requirements of present claims monofilament.
Regarding claim 2, Bonnet et al. teaches the reinforcing fibers are glass, aramid fibers or carbon fibers. 
Regarding claim 3,. 
Claims 1-3, 6, 9-10, 13, 15, 17-25 and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siboni et al. (WO 2016/065104- paragraph citations of Siboni et al. refer to PG Pub. 2017/0247821).
Regarding claim 17, Siboni et al. teach a filament having a denier within the claimed range and a glass transition temperature of less than about 200 degrees Celsius and comprising a reformable epoxy resin material [0009 and US Patent 5,275,873 which is incorporated in Siboni et al.]. Siboni et al. teach the filament (or monofilament) can be formed in to a multifilament and therefore teaches the claimed monofilament. 
Regarding claim 18, the reformable epoxy resin material is formed as a reaction product of a difunctional epoxy resin and a primary amine. 
Regarding claim 19, the reformable epoxy resin material is formed as a reaction product of a bisphenol A diglycidyl ether and monoethanolamine [0028]. 
Regarding claim 20, the monofilament is drapable. 
Regarding claim 21, the monofilament is woven to form an end product that is drapable. 
Regarding claim 22, Siboni et al. teach a fibrous material product formed from the monofilament of claim 17 woven with one or more reinforcing fibers with the one or more reinforcing fibers having a glass transition temperature of 200 degrees Celsius or greater.
Regarding claim 23, the product is drapable.  
Regarding claim 24, Siboni et al. teach a ballistic composite material including one or more layers comprising woven material formed from a plurality of the reformable epoxy resin monofilaments of claim 17 [Abstract and US Patent 5,275,873 which his incorporated in Siboni et al.]. 
Regarding claim 25, 
Regarding claim 28, the composite is formed in a heated press at a temperature below about 200 degrees Celsius [US Patent 5,401,814 which is incorporated in Siboni et al.]
Regarding claim 29, the reinforcing fibers are glass fibers or carbon fibers. 
Regarding claim 1, Siboni et al. teach a method comprising forming the monofilament of claim 17, loading the one or more filaments onto a spool as Siboni et al. teach winding the filaments, co-weaving the one or more monofilaments with a reinforcing fiber to form a woven material with the reinforcing fiber having a glass transition temperature of greater than 200 degrees Celsius and heating the woven material to form a composite to a temperature so that only the one or more monofilaments softens but the reinforcing fiber does not. Further, even if Siboni et al. does not disclose the process as claimed, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Siboni et al. meets the requirements of the claimed monofilament, Siboni et al. clearly meet the requirements of present claims monofilament.
Regarding claim 2,
Regarding claim 3, Siboni et al. teach a woven fabric with reinforcing fibers which do not soften and monofilaments which do soften and which both have similar sizes, therefore it is clear the fabric of Siboni et al. possesses the claimed constant thickness. 

Regarding claim 6, one or more of the denier or diameter of the monofilament is substantially similar to that of the reinforcing fiber. 
Regarding claim 9, the resulting composite is an epoxy laminate.
Regarding claim 10, the resulting composite is substantially free of any film layer as it is not required. 
Regarding claim 13, the monofilament develops adhesive properties upon softening. 
Regarding claim 15, the monofilament is recyclable. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 9, 13, 15, 24-25 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnet et al. (PG Pub. 2007/0100071) as evidenced by Siboni et al. (WO 2016/065104).
Regarding claims 24-25, Bonnet et al. teach the use of the composites of his invention in sports, industrial, motor vehicle, electronics and aeronautical fields. Bonnet et al. teach woven material formed from a plurality of the reformable epoxy resin monofilaments of claim 17 and a 
Regarding claim 28, Bonnet et al. teach the composite is formed in a heated press at a temperature below about 200 degrees Celsius [Examples].  Further, even if Bonnet et al. does not disclose the process as claimed, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that  Bonnet et al meets the requirements of the claimed monofilament, Bonnet et al. clearly meet the requirements of present claims monofilament.
Regarding claim 29, Bonnet et al. teaches the reinforcing fibers are glass, aramid fibers or carbon fibers. 
Regarding claims 6-7, Bonnet et al. teach the diameter or denier of the monofilament is less than that of the reinforcing fibers. Bonnet et al. are silent regarding the denier or diameter of 
Regarding claim 9, Bonnet et al. are silent regarding the composite being a laminate. However, Bonnet et al. teach an epoxy composite and it would have been obvious to one of ordinary skill in the art at the time of the invention to use the composite in a laminate as Bonnet et al. teach use of the composite in sports, industrial, motor vehicle, electronics and aeronautical fields and use of multiple layers to make laminate in such uses would have been obvious to one of ordinary skill in the art. 
Regarding claim 13, Bonnet et al. are silent regarding the monofilament developing adhesive properties upon softening. However Bonnet et al. teach thermosets being used as adhesive and it would have been clear and obvious to one of ordinary skill in the art the monofilament would exhibit adhesive properties upon softening given the teachings of Bonnet et al. 
Regarding claim 15, Bonnet et al. are silent regarding the monofilament being recyclable. However, it is known in the art to make reformable epoxy materials as recyclable to reduce environmental effects and it would have been obvious to one of ordinary skill in the art to have the reformable epoxy material recyclable as is evidenced by WO 2016/0065104. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnet et al. (PG Pub. 2007/0100071) in view of Siboni et al. (WO 2016/065104).
Regarding claim 15, Bonnet et al. are silent regarding the monofilament being recyclable. However, Siboni et al. teach using recyclable reformable epoxy materials in order to reduce environmental effects and it would have been obvious to one of ordinary skill in the art to use the recyclable reformable epoxy material as taught by Siboni et al. in Bonnet et al in order to reduce environmental effects and arrive at the claimed invention. 
Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnet et al. (PG Pub. 2007/0100071) in view of Brennan et al (US Patent 6,011,111).
Regarding claims 18-19, Bonnet et al. are silent regarding the claimed specific amine. However, Brennan et al. teach using monethanolamine with bisphenol A diglycidyl ether (BADGE) in order to form a low viscosity resin. It would have been obvious to one of ordinary skill in the art to use the monoethanolamine of Brennan et al. in Bonnet et al. in order to form a low viscosity resin and arrive at the claimed invention. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Siboni et al. (WO 2016/065104- paragraph citations of Siboni et al. refer to PG Pub. 2017/0247821).
Regarding claim 7, Siboni et al. are silent regarding the denier or diameter of the monofilament being less than that of the reinforcing fiber. However, it would have been obvious to one of ordinary skill in the art to make the diameters or denier of the monofilament less than that of reinforcing fibers the same in order to improve strength of the fabric relative to the weight and arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789